DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 2827539).
Smith discloses in reference to claim : 

1.  A portable heater (fig. 1) comprising: a ceramic substrate 14 with a heating element 35 configured to define a field of direct radiation (fig. 3);  a heat reflector 10 with a concave reflective surface 13 configured to define a field of reflective radiation (fig. 3);  and a grill cover 15/16/17 mounted on the heat reflector  10, wherein the ceramic substrate 14 is mounted on an interior side (fig. 2) of the grill 

    PNG
    media_image1.png
    963
    872
    media_image1.png
    Greyscale



 
 
2.  The portable heater of claim 1, further comprising a wire conduit 15/16 extending from the ceramic substrate 14 to a periphery 10a of the heat reflector 10, the wire conduit remaining outside of the field of radiation of the ceramic substrate (fig. 3). 
 
3.  The portable heater of claim 1, wherein the grill cover has a predetermined profile and the wire conduit is coextensive with the grill with the predetermined profile. See Figs 1 and 2
 
4.  The portable heater of claim 1, wherein the ceramic substrate is supported in its entirety by the grill cover.  See Figs. 1 and 2
 
5.  The portable heater of claim 1, wherein a center axis extends between a center of the ceramic substrate and a center of the heat reflector and the portable heater is without a support structure extending directly between the ceramic substrate and the heat reflector that is coextensive with the center axis.  See Figs. 1 and 2
 

 

9.  The portable heater of claim 1, wherein the heating element of the ceramic substrate is positioned to radiate onto a center main portion of the heat reflector without obstruction.  See Figs. 1-3

10.  A portable heater comprising: a heat reflector 10 with a concave reflective surface 13 configured to define a field of reflective radiation (fig.3);  a grill mounted 15/16/17 on the heat reflector 10;  and a ceramic substrate 14 with a heating element 35 configured to define a field of direct radiation (Fig.3), wherein the concave reflective surface 13 has a center main portion and the ceramic substrate is mounted on an interior side of the grill with the heating element facing the concave reflective surface (fig. 2)  such that the center main portion of the concave reflective surface is exposed in its entirety to the field of direct radiation. 

13.  The portable heater of claim 10, wherein depending on the distance between the resistive heating element on the ceramic substrate and the heat reflector, the heat reflector is configured so that 90% to substantially all of radiant heat produced by the resistive heating element and directed toward the heat 
reflector is redirected away from the heat reflector. See Figure 3.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin (US 1917461) in view of Smith et al. (US 2827539).
	Rankin discloses in reference to claim:
1.  A portable heater (10) comprising: a ceramic substrate 14 with a heating element 13 configured to define a field of direct radiation;  a heat reflector with a concave reflective surface 12 configured to define a field of reflective radiation;  and a grill cover 15 mounted on the heat reflector, wherein the 

Rankin does not disclose the configuration such that the field of direct radiation from the heating element onto the concave reflective surface is unobstructed. 


10.  A portable heater 10 comprising: a heat reflector 12 with a concave reflective surface 12 configured to define a field of reflective radiation;  a grill mounted 15 on the heat reflector by socket 17a;  and a ceramic substrate 14 with a heating element 13 configured to define a field of direct radiation , wherein the concave reflective surface 12 has a center main portion and the ceramic substrate is mounted on an interior side of the grill 15 with the heating element facing the concave reflective surface (fig. 2)  


Rankin does not disclose the configuration such that the center main portion of the concave reflective surface is exposed in its entirety to the field of direct radiation. 

Smith discloses a similar heating device having a heating means carried on a grill for directing radiation toward a concave reflector wherein the field of direct radiation from the heating element onto the concave reflective surface is unobstructed and such that the center main portion of the concave reflective surface is exposed in its entirety to the field of direct radiation.
It would have been obvious to one of skill in the art to modify the Rankin device to include the grill mounting configuration as taught by Smith in order to provide an uninterrupted reflective surface 12 leading to a more uniform reflection of radiation. 

 
2.  The portable heater of claim 1, further comprising a wire conduit 15/16 extending from the ceramic substrate 14 to a periphery 10a of the heat reflector 10, the wire conduit remaining outside of the field of radiation of the ceramic substrate (fig. 3). 
	Note one of skill in the art would find it obvious how to modify the heater assembly of Rankin to include the two electrical conduits 15/16 of Smith as taught by connecting at the periphery of the reflector 12 of Rankin. 
 
3.  The portable heater of claim 1, wherein the grill cover has a predetermined profile and the wire conduit is coextensive with the grill with the predetermined profile. See Figs 1 and 2 of Smith
 
4.  The portable heater of claim 1, wherein the ceramic substrate is supported in its entirety by the grill cover.  See Figs. 1 and 2 of Smith
 
5.  The portable heater of claim 1, wherein a center axis extends between a center of the ceramic substrate and a center of the heat reflector and the portable heater is without a support structure extending directly between the ceramic substrate and the heat reflector that is coextensive with the center axis.  See Figs. 1 and 2 of Smith
 
6.  The portable heater of claim 1, wherein a center axis extends between a center of the ceramic substrate and a center of the heat reflector, and the portable heater is without a support structure that extends directly between the ceramic substrate and the heat reflector and is generally parallel with the center axis. See Figs. 1 and 2 of Smith

7.  The portable heater of claim 1, wherein the heating element is provided on an inner surface of the ceramic substrate, where the inner surface is generally perpendicular to the center axis. See fig. 2 or fig. 7 of Rankin.   Modifying the Rankin device to provide the suspended mounting configuration of Smith yields the heating element as claimed having the surface mounted heating element from Rankin and the mounting means of Smith.  

8.  The portable heater of claim 1, wherein the heating element is provided on an inner surface of the ceramic substrate, where the inner surface is without an azimuthal surface relative to the center axis. 
See fig. 2 or fig. 7 of Rankin.   Modifying the Rankin device to provide the suspended mounting configuration of Smith yields the heating element as claimed having the surface mounted heating element from Rankin and the mounting means of Smith.  

 

9.  The portable heater of claim 1, wherein the heating element of the ceramic substrate is positioned to radiate onto a center main portion of the heat reflector without obstruction.  See Figs. 1-3 of Smith and Figure 1 of Rankin 

11.  The portable heater of claim 10, wherein the field of direct radiation  has generally parallel lines of radiation and the field of reflective radiation has nonparallel lines of radiation.   
	Note the radiation from the disclosed heater taught by Rankin will have generally parallel lines of radiation and the field of reflective radiation will have nonparallel lines of radiation since the Rankin device and Applicant’s invention have the same general configuration regarding a flat surfaced heater 

    PNG
    media_image2.png
    550
    816
    media_image2.png
    Greyscale

 
12.  The portable heater of claim 11, wherein the nonparallel lines of radiation includes dispersive lines of radiation outside of the field of direct radiation.  See Figure 9 of Rankin showing the dispersive lines created by reflection of radiation from the heater means. 

    PNG
    media_image3.png
    1157
    866
    media_image3.png
    Greyscale


13.  The portable heater of claim 10, wherein depending on the distance between the resistive heating element on the ceramic substrate and the heat reflector, the heat reflector is configured so that 90% to substantially all of radiant heat produced by the resistive heating element and directed toward the heat 
reflector is redirected away from the heat reflector. See Figure 3 of Smith. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761